UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4217
OSCAR LEE TAYLOR,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-00-41-V)

                   Submitted: September 6, 2002

                      Decided: September 23, 2002

         Before LUTTIG and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Eric A. Bach, Charlotte, North Carolina, for Appellant. Douglas Scott
Broyles, Assistant United States Attorney, Charlotte, North Carolina,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. TAYLOR
                             OPINION

PER CURIAM:

   Oscar Lee Taylor appeals from his conviction and 135-month sen-
tence for conspiracy to possess with intent to distribute cocaine and
crack cocaine pursuant to his guilty plea, in violation of 21 U.S.C.
§§ 841(b)(1)(A), 846 (2000).

  Taylor’s counsel raises two issues on appeal pursuant to Anders v.
California, 386 U.S. 738 (1967): (1) whether the trial court erred in
accepting Taylor’s guilty plea; and (2) whether the trial court errone-
ously applied the United States Sentencing Guidelines by sentencing
Taylor to 135 months in prison.

   Taylor raises several issues pro se in his own pro se briefs: (1) he
did not deserve a sentence enhancement for obstruction of justice; (2)
the Government acted improperly by untruthfully commenting to the
court when requesting an adjustment for his substantial assistance in
testifying against his codefendants; and (3) his counsel was ineffec-
tive for failing to explain the plea agreement and for allegedly lying
to him.

   This court reviews Rule 11 plea hearings for plain error. United
States v. Martinez, 277 F.3d 517, 524, 527 (4th Cir. 2002). Having
reviewed the Rule 11 transcript, we find no basis for finding Taylor’s
plea involuntary.

   Taylor also contends that he was prejudiced by errors in his sen-
tencing. However, to the extent that Taylor challenges the calculation
of his guideline sentence, his arguments are foreclosed by the waiver
of appellate rights in his plea agreement. United States v. Brown, 232
F.3d 399, 403-06 (4th Cir. 2000). To the extent that Taylor asserts
prosecutorial misconduct in commenting to the court about Taylor’s
assistance with other prosecutions, his claims are unsupported by the
record. Additionally, the Government moved for downward departure
under USSG § 5K1.1, which the Court granted.

   Next, we reject Taylor’s claim of ineffective assistance as the
record fails to conclusively demonstrate such ineffective assistance.
                       UNITED STATES v. TAYLOR                          3
See United States v. King, 119 F.3d 290, 295 (4th Cir. 1997). Such
claims should be asserted in a 28 U.S.C. § 2255 (2000) proceeding.
Id.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal. We therefore affirm Tay-
lor’s conviction and sentence and deny his motion for reconsideration
of his motion to withdraw, relieve, or substitute counsel. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED